Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 1 of 14 PageID #: 69



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  IMPLICIT, LLC,                                    §
                                                    §
          Plaintiff,                                §
                                                    §   Civil Action No. 2:19-cv-42-JRG-RSP
  v.                                                §
                                                    §       JURY TRIAL DEMANDED
  SOPHOS LTD,                                       §
                                                    §
          Defendant.                                §


              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT


         COMES NOW Plaintiff Implicit, LLC (“Implicit”) and files this First Amended Complaint

 for Patent Infringement against Defendant Sophos Ltd (“Sophos”), alleging as follows:

                                       I. NATURE OF THE SUIT

         1.      This is a claim for patent infringement arising under the patent laws of the United

 States, Title 35 of the United States Code.

                                            II. THE PARTIES

         2.      Plaintiff Implicit, LLC is a Washington limited liability company that maintains

 its principal place of business in Tyler, Texas.

         3.      Defendant Sophos Ltd is a limited company incorporated in England and Wales

 that does business in Texas, directly or through intermediaries, and maintains a principal place of

 business in Abingdon, United Kingdom.




 First Amended Complaint for Patent Infringement                                              Page 1
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 2 of 14 PageID #: 70



                                  III. JURISDICTION AND VENUE

         4.      This action arises under the patent laws of the United States, Title 35 of the United

 States Code. Thus, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

 1338(a).

         5.      This Court has specific personal jurisdiction over Sophos in this action pursuant to

 due process and the Texas Long Arm Statute because the claims asserted herein arise out of or are

 related to Sophos’s voluntary contacts with this forum, such voluntary contacts including but not

 limited to: (i) at least a portion of the actions complained of herein; (ii) purposefully and

 voluntarily placing one or more Accused Products into the stream of commerce with the

 expectation that they will be purchased by consumers in this forum; or (iii) regularly doing or

 soliciting business, engaging in other persistent courses of conduct, or deriving substantial revenue

 from Accused Products provided to individuals in Texas and in this District.

         6.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(3) and 1400(b) for at

 least the reasons set forth above.

                                          IV. BACKGROUND

 A.      The Asserted Patents

         7.      This cause of action asserts infringement of United States Patent Nos. 8,056,075

 (the “’075 Patent”); 8,856,779 (the “’779 Patent”); 9,325,740 (the “’740 Patent”); and 10,225,378

 (the “’378 Patent”) (collectively, the “Asserted Patents”).

         8.      A true and correct copy of the ’075 Patent, entitled “Server Request Management,”

 and with Edward Balassanian as the named inventor, is attached hereto as Exhibit 1.

         9.      The ’075 Patent duly and legally issued on November 8, 2011.




 First Amended Complaint for Patent Infringement                                                Page 2
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 3 of 14 PageID #: 71



         10.     Implicit is the current owner by assignment of all rights, title, and interest in and

 under the ’075 Patent. Implicit has standing to sue for infringement of the ’075 Patent.

         11.     A true and correct copy of the ’779 Patent, entitled “Application Server for

 Delivering Applets to Client Computing Devices in a Distributed Environment,” and with Edward

 Balassanian as the named inventor, is attached hereto as Exhibit 2.

         12.     The ’779 Patent duly and legally issued on October 7, 2014.

         13.     Implicit is the current owner by assignment of all rights, title, and interest in and

 under the ’779 Patent. Implicit has standing to sue for infringement of the ’779 Patent.

         14.     A true and correct copy of the ’740 Patent, entitled “Application Server for

 Delivering Applets to Client Computing Devices in a Distributed Environment,” and with Edward

 Balassanian as the named inventor, is attached hereto as Exhibit 3.

         15.     The ’740 Patent duly and legally issued on April 26, 2016.

         16.     Implicit is the current owner by assignment of all rights, title, and interest in and

 under the ’740 Patent. Implicit has standing to sue for infringement of the ’740 Patent.

         17.     A true and correct copy of the ’378 Patent, entitled “Method and System for Data

 Demultiplexing,” and with Edward Balassanian as the named inventor, is attached hereto as

 Exhibit 4.

         18.     The ’378 Patent duly and legally issued on March 5, 2019.

         19.     Implicit is the current owner by assignment of all rights, title, and interest in and

 under the ’378 Patent. Implicit has standing to sue for infringement of the ’378 Patent.




 First Amended Complaint for Patent Infringement                                                Page 3
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 4 of 14 PageID #: 72



 B.      Sophos

         20.     Sophos, directly or through intermediaries, makes, uses, sells, or offers to sell

 within the United States, or imports into the United States, certain products (the “Server Accused

 Products”), including but not limited to Sophos Web Server Protection.

         21.     Sophos, directly or through intermediaries, makes, uses, sells, or offers to sell

 within the United States, or imports into the United States, certain products (the “Demux Accused

 Products,” and, together with the Server Accused Products, the “Accused Products”), including

 but not limited to Sophos XG Firewall.

         22.     By selling or offering to sell the Accused Products, Sophos, directly or through

 intermediaries, purposefully and voluntarily places the Accused Products into the stream of

 commerce with the expectation that they will be purchased or used by consumers in this District.

                                                   V. NOTICE

         23.     The allegations of each foregoing paragraph are incorporated by reference as if

 fully set forth herein.

         24.     At least by filing and serving this Complaint, Implicit has given Sophos written

 notice of the Asserted Patents and of Sophos’s infringement thereof.

                                               VI. CLAIMS

 A.      Infringement of the ’075 Patent

         25.     The allegations of each foregoing paragraph are incorporated by reference as if

 fully set forth herein and form the basis for the following cause of action against Sophos.

         26.     The Server Accused Products are covered by at least claim 1 of the ’075 Patent.

         27.     Sophos has directly infringed and continues to infringe at least claim 1 of the ’075

 Patent in violation of 35 U.S.C. § 271(a) by, directly or through intermediaries and without




 First Amended Complaint for Patent Infringement                                               Page 4
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 5 of 14 PageID #: 73



 Implicit’s authority, making, using, selling, or offering to sell the Server Accused Products in the

 United States, or importing the Server Accused Products into the United States.

         28.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively inducing infringement of at least claim 1 of the ’075 Patent

 in violation of 35 U.S.C. § 271(b). Users of the Server Accused Products directly infringe at least

 claim 1 of the ’075 Patent when they use the Server Accused Products in the ordinary, customary,

 and intended way. Sophos’s inducements include, without limitation and with specific intent to

 encourage the infringement, knowingly inducing consumers to use the Server Accused Products

 within the United States in the ordinary, customary, and intended way by, directly or through

 intermediaries, supplying the Server Accused Products to consumers within the United States and

 instructing such consumers (for example in instructional manuals or videos that Sophos provides

 online or with the Server Accused Products) how to use the Server Accused Products in the

 ordinary, customary, and intended way, which Sophos knows or should know infringes at least

 claim 1 of the ’075 Patent. Sophos’s inducements may further include, without limitation and with

 specific intent to encourage the infringement, knowingly inducing manufacturers to make the

 Server Accused Products within the United States, or knowingly inducing distributors or resellers

 to sell or offer to sell the Server Accused Products within the United States, by, directly or through

 intermediaries, instructing such manufacturers, distributors, or resellers to make, sell, or offer to

 sell the Server Accused Products in the United States, which Sophos knows or should know

 infringes at least claim 1 of the ’075 Patent.

         29.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively contributing to infringement of at least claim 1 of the ’075

 Patent in violation of 35 U.S.C. § 271(c). Sophos installs, configures, and sells the Server Accused




 First Amended Complaint for Patent Infringement                                                  Page 5
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 6 of 14 PageID #: 74



 Products with one or more distinct components, including components that implement reverse

 proxy authentication (collectively, the “Server Accused Components”), each of which is especially

 made or especially adapted to practice the invention claimed in at least claim 1 of the ’075 Patent.

 Each Server Accused Component within the Server Accused Products constitutes a material part

 of the claimed invention recited in at least claim 1 of the ’075 Patent and not a staple article or

 commodity of commerce because it is specifically configured according to at least claim 1 of the

 ’075 Patent. Sophos’s contributions include, without limitation, making, offering to sell, and/or

 selling within the United States, and/or importing into the United States, the Server Accused

 Products, which include one or more Server Accused Components, knowing each Server Accused

 Component to be especially made or especially adapted for use in an infringement of at least claim

 1 of the ’075 Patent, and not a staple article or commodity of commerce suitable for substantial

 noninfringing use.

         30.     As of the filing and service of this Complaint, Sophos’s infringement of the ’075

 Patent has been and continues to be willful and deliberate.

 B.      Infringement of the ’779 Patent

         31.     The allegations of each foregoing paragraph are incorporated by reference as if

 fully set forth herein and form the basis for the following cause of action against Sophos.

         32.     The Server Accused Products are covered by at least claim 1 of the ’779 Patent.

         33.     Sophos has directly infringed and continues to infringe at least claim 1 of the ’779

 Patent in violation of 35 U.S.C. § 271(a) by, directly or through intermediaries and without

 Implicit’s authority, making, using, selling, or offering to sell the Server Accused Products in the

 United States, or importing the Server Accused Products into the United States.




 First Amended Complaint for Patent Infringement                                               Page 6
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 7 of 14 PageID #: 75



         34.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively inducing infringement of at least claim 1 of the ’779 Patent

 in violation of 35 U.S.C. § 271(b). Users of the Server Accused Products directly infringe at least

 claim 1 of the ’779 Patent when they use the Server Accused Products in the ordinary, customary,

 and intended way. Sophos’s inducements include, without limitation and with specific intent to

 encourage the infringement, knowingly inducing consumers to use the Server Accused Products

 within the United States in the ordinary, customary, and intended way by, directly or through

 intermediaries, supplying the Server Accused Products to consumers within the United States and

 instructing such consumers (for example in instructional manuals or videos that Sophos provides

 online or with the Server Accused Products) how to use the Server Accused Products in the

 ordinary, customary, and intended way, which Sophos knows or should know infringes at least

 claim 1 of the ’779 Patent. Sophos’s inducements may further include, without limitation and with

 specific intent to encourage the infringement, knowingly inducing manufacturers to make the

 Server Accused Products within the United States, or knowingly inducing distributors or resellers

 to sell or offer to sell the Server Accused Products within the United States, by, directly or through

 intermediaries, instructing such manufacturers, distributors, or resellers to make, sell, or offer to

 sell the Server Accused Products in the United States, which Sophos knows or should know

 infringes at least claim 1 of the ’779 Patent.

         35.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively contributing to infringement of at least claim 1 of the ’779

 Patent in violation of 35 U.S.C. § 271(c). Sophos installs, configures, and sells the Server Accused

 Products with the Server Accused Components, each of which is especially made or especially

 adapted to practice the invention claimed in at least claim 1 of the ’779 Patent. Each Server




 First Amended Complaint for Patent Infringement                                                  Page 7
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 8 of 14 PageID #: 76



 Accused Component within the Server Accused Products constitutes a material part of the claimed

 invention recited in at least claim 1 of the ’779 Patent and not a staple article or commodity of

 commerce because it is specifically configured according to at least claim 1 of the ’779 Patent.

 Sophos’s contributions include, without limitation, making, offering to sell, and/or selling within

 the United States, and/or importing into the United States, the Server Accused Products, which

 include one or more Server Accused Components, knowing each Server Accused Component to

 be especially made or especially adapted for use in an infringement of at least claim 1 of the ’779

 Patent, and not a staple article or commodity of commerce suitable for substantial noninfringing

 use.

         36.     As of the filing and service of this Complaint, Sophos’s infringement of the ’779

 Patent has been and continues to be willful and deliberate.

 C.      Infringement of the ’740 Patent

         37.     The allegations of each foregoing paragraph are incorporated by reference as if

 fully set forth herein and form the basis for the following cause of action against Sophos.

         38.     The Server Accused Products are covered by at least claim 1 of the ’740 Patent.

         39.     Sophos has directly infringed and continues to infringe at least claim 1 of the ’740

 Patent in violation of 35 U.S.C. § 271(a) by, directly or through intermediaries and without

 Implicit’s authority, making, using, selling, or offering to sell the Server Accused Products in the

 United States, or importing the Server Accused Products into the United States.

         40.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively inducing infringement of at least claim 1 of the ’740 Patent

 in violation of 35 U.S.C. § 271(b). Users of the Server Accused Products directly infringe at least

 claim 1 of the ’740 Patent when they use the Server Accused Products in the ordinary, customary,




 First Amended Complaint for Patent Infringement                                                  Page 8
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 9 of 14 PageID #: 77



 and intended way. Sophos’s inducements include, without limitation and with specific intent to

 encourage the infringement, knowingly inducing consumers to use the Server Accused Products

 within the United States in the ordinary, customary, and intended way by, directly or through

 intermediaries, supplying the Server Accused Products to consumers within the United States and

 instructing such consumers (for example in instructional manuals or videos that Sophos provides

 online or with the Server Accused Products) how to use the Server Accused Products in the

 ordinary, customary, and intended way, which Sophos knows or should know infringes at least

 claim 1 of the ’740 Patent. Sophos’s inducements may further include, without limitation and with

 specific intent to encourage the infringement, knowingly inducing manufacturers to make the

 Server Accused Products within the United States, or knowingly inducing distributors or resellers

 to sell or offer to sell the Server Accused Products within the United States, by, directly or through

 intermediaries, instructing such manufacturers, distributors, or resellers to make, sell, or offer to

 sell the Server Accused Products in the United States, which Sophos knows or should know

 infringes at least claim 1 of the ’740 Patent.

         41.     Further and in the alternative, at least since the filing and service of this Complaint,

 Sophos has been and now is actively contributing to infringement of at least claim 1 of the ’740

 Patent in violation of 35 U.S.C. § 271(c). Sophos installs, configures, and sells the Server Accused

 Products with the Server Accused Components, each of which is especially made or especially

 adapted to practice the invention claimed in at least claim 1 of the ’740 Patent. Each Server

 Accused Component within the Server Accused Products constitutes a material part of the claimed

 invention recited in at least claim 1 of the ’740 Patent and not a staple article or commodity of

 commerce because it is specifically configured according to at least claim 1 of the ’740 Patent.

 Sophos’s contributions include, without limitation, making, offering to sell, and/or selling within




 First Amended Complaint for Patent Infringement                                                  Page 9
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 10 of 14 PageID #: 78



  the United States, and/or importing into the United States, the Server Accused Products, which

  include one or more Server Accused Components, knowing each Server Accused Component to

  be especially made or especially adapted for use in an infringement of at least claim 1 of the ’740

  Patent, and not a staple article or commodity of commerce suitable for substantial noninfringing

  use.

          42.     As of the filing and service of this Complaint, Sophos’s infringement of the ’740

  Patent has been and continues to be willful and deliberate.

  D.      Infringement of the ’378 Patent

          43.     The allegations of each foregoing paragraph are incorporated by reference as if

  fully set forth herein and form the basis for the following cause of action against Sophos.

          44.     The Demux Accused Products are covered by at least claim 1 of the ’378 Patent.

          45.     Sophos has directly infringed and continues to infringe at least claim 1 of the ’378

  Patent in violation of 35 U.S.C. § 271(a) by, directly or through intermediaries and without

  Implicit’s authority, making, using, selling, or offering to sell the Demux Accused Products in the

  United States, or importing the Demux Accused Products into the United States.

          46.     Further and in the alternative, at least since the filing and service of this Complaint,

  Sophos has been and now is actively inducing infringement of at least claim 1 of the ’378 Patent

  in violation of 35 U.S.C. § 271(b). Users of the Demux Accused Products directly infringe at least

  claim 1 of the ’378 Patent when they use the Demux Accused Products in the ordinary, customary,

  and intended way. Sophos’s inducements include, without limitation and with specific intent to

  encourage the infringement, knowingly inducing consumers to use the Demux Accused Products

  within the United States in the ordinary, customary, and intended way by, directly or through

  intermediaries, supplying the Demux Accused Products to consumers within the United States and




  First Amended Complaint for Patent Infringement                                                 Page 10
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 11 of 14 PageID #: 79



  instructing such consumers (for example in instructional manuals or videos that Sophos provides

  online or with the Demux Accused Products) how to use the Demux Accused Products in the

  ordinary, customary, and intended way, which Sophos knows or should know infringes at least

  claim 1 of the ’378 Patent. Sophos’s inducements may further include, without limitation and with

  specific intent to encourage the infringement, knowingly inducing manufacturers to make the

  Demux Accused Products within the United States, or knowingly inducing distributors or resellers

  to sell or offer to sell the Demux Accused Products within the United States, by, directly or through

  intermediaries, instructing such manufacturers, distributors, or resellers to make, sell, or offer to

  sell the Demux Accused Products in the United States, which Sophos knows or should know

  infringes at least claim 1 of the ’378 Patent.

          47.     Further and in the alternative, at least since the filing and service of this Complaint,

  Sophos has been and now is actively contributing to infringement of at least claim 1 of the ’378

  Patent in violation of 35 U.S.C. § 271(c). Sophos installs, configures, and sells the Demux

  Accused Products with one or more distinct components, including components that implement

  flow-based processing and the ability to inspect application data on TCP traffic (collectively, the

  “Demux Accused Components”), each of which is especially made or especially adapted to

  practice the invention claimed in at least claim 1 of the ’378 Patent. Each Demux Accused

  Component within the Demux Accused Products constitutes a material part of the claimed

  invention recited in at least claim 1 of the ’378 Patent and not a staple article or commodity of

  commerce because it is specifically configured according to at least claim 1 of the ’378 Patent.

  Sophos’s contributions include, without limitation, making, offering to sell, and/or selling within

  the United States, and/or importing into the United States, the Demux Accused Products, which

  include one or more Demux Accused Components, knowing each Demux Accused Component to




  First Amended Complaint for Patent Infringement                                                 Page 11
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 12 of 14 PageID #: 80



  be especially made or especially adapted for use in an infringement of at least claim 1 of the ’378

  Patent, and not a staple article or commodity of commerce suitable for substantial noninfringing

  use.

          48.     As of the filing and service of this Complaint, Sophos’s infringement of the ’378

  Patent has been and continues to be willful and deliberate.

                                              VII. DAMAGES

          49.     The allegations of each foregoing paragraph are incorporated by reference as if

  fully set forth herein.

          50.     For the above-described infringement, Implicit has been injured and seeks damages

  to adequately compensate it for Sophos’s infringement of the Asserted Patents. Such damages, to

  be proved at trial, should be no less than the amount of a reasonable royalty under 35 U.S.C. § 284,

  together with Implicit’s costs and expenses, pre-judgment and post-judgment interest, and

  supplemental damages for any continuing post-verdict or post-judgment infringement, with an

  accounting as needed.

          51.     As set forth above, Sophos’s infringement of the Asserted Patents has been and

  continues to be willful, such that Implicit seeks treble damages under 35 U.S.C. § 284 as

  appropriate.

          52.     Sophos’s willful infringement of the Asserted Patents renders this case exceptional

  under 35 U.S.C. § 285, such that Implicit seeks all reasonable attorneys’ fees and costs incurred in

  this litigation, together with pre-judgment and post-judgment interest thereon.

                                      VIII. PRAYER FOR RELIEF

          Implicit respectfully requests the following relief:




  First Amended Complaint for Patent Infringement                                              Page 12
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 13 of 14 PageID #: 81



          a.      A judgment in favor of Implicit that Sophos has infringed each Asserted Patent,

  whether literally or under the doctrine of equivalents, as described herein;

          b.      A judgment and order requiring Sophos to pay Implicit its damages, costs,

  expenses, and pre-judgment and post-judgment interest for Sophos’s infringement of each

  Asserted Patent as provided under 35 U.S.C. § 284, including supplemental damages for any

  continuing post-verdict or post-judgment infringement with an accounting as needed;

          c.      A judgment and order requiring Sophos to pay Implicit enhanced damages for

  willful infringement as provided under 35 U.S.C. § 284;

          d.      A judgment and order finding this case exceptional and requiring Sophos to pay

  Implicit its reasonable attorneys’ fees and costs incurred in this litigation pursuant to 35 U.S.C.

  § 285, together with pre-judgment and post-judgment interest thereon; and

          e.      Such other and further relief as the Court deems just and proper.

                                           IX. JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Implicit requests a jury trial of all issues

  triable of right by a jury.

  Dated: March 19, 2019                                  Respectfully submitted,

                                                         By: /s/ William E. Davis, III
                                                         William E. Davis, III
                                                         Texas State Bar No. 24047416
                                                         bdavis@bdavisfirm.com
                                                         Christian J. Hurt
                                                         Texas State Bar No. 24059987
                                                         churt@bdavisfirm.com
                                                         Edward Chin (Of Counsel)
                                                         Texas State Bar No. 50511688
                                                         echin@bdavisfirm.com
                                                         Debra Coleman (Of Counsel)
                                                         Texas State Bar No. 24059595
                                                         dcoleman@bdavisfirm.com




  First Amended Complaint for Patent Infringement                                                 Page 13
Case 2:19-cv-00042-JRG-RSP Document 12 Filed 03/19/19 Page 14 of 14 PageID #: 82



                                                       The Davis Firm, PC
                                                       213 N. Fredonia Street, Suite 230
                                                       Longview, Texas 75601
                                                       Telephone: (903) 230-9090
                                                       Facsimile: (903) 230-9661

                                                       Spencer Hosie (admitted pro hac vice)
                                                       California State Bar No. 101777
                                                       shosie@hosielaw.com
                                                       Brandon C. Martin (admitted pro hac vice)
                                                       California State Bar No. 269624
                                                       bmartin@hosielaw.com
                                                       Hosie Rice LLP
                                                       600 Montgomery Street, 34th Floor
                                                       San Francisco, California 94111
                                                       Telephone: (415) 247-6000
                                                       Facsimile: (415) 247-6001

                                                       Counsel for Plaintiff Implicit, LLC


                                      CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document and all attachments thereto are being
  filed electronically in compliance with Local Rule CV-5(a) on this March 19, 2019. As such, this
  document is being served on all counsel, each of whom is deemed to have consented to electronic
  service. Local Rule CV-5(a)(3)(V).

                                                       /s/ William E. Davis, III
                                                       William E. Davis, III




  First Amended Complaint for Patent Infringement                                             Page 14
